DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022, has been entered.
Claims 1-28 are currently pending in the application.  Claims 1-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp et al. (US 2006/0204614).
Regarding claims 21 and 25, Rapp et al. teaches a method of coating a core comprising providing a core and forming a coating layer on the core, where the forming of the coating layer comprises a step of applying a solution of polyols to the surface of the core, a powdered polyol (i.e., dry charge) is applied to the coated core, and then the core is dried to form the coating layer.  The sequence of applying the solution, powder layer and drying is repeated preferably from 20 to 40 times [0014].  The cores of Rapp et al. are preferably chewing gum [0016].
Rapp et al. teach sugar alcohols including xylitol for use in their coating medium [0030].  Therefore, it would have been obvious to have selected xylitol as both of the first and second sugar in the invention of Rapp et al. as Rapp et al. specifically discloses xylitol as a polyol contemplated for use in their coating process.
Regarding the conditioning step, Rapp et al. teach drying the coated cores [0073], which is considered to meet “conditioning the coated core.”  
Rapp et al. do not specifically teach the coating “imparts a crispy texture, having firmness and brittleness unlike a soft panned coating, and which is broken up with less mastication force than a hard-panned coating.”  However, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Given that Rapp et al. teach forming a coating layer on a chewing gum core comprising applying a coating solution followed by a dry charge, where the coating solution and dry charge comprise ingredients as claimed and are repeated as claimed, the coating of Rapp is considered to meet the claimed coating properties in the absence of convincing arguments or evidence to the contrary.
Regarding claim 22, Rapp et al. teach a coating solution having a solids content of                                 
                                    
                                        
                                            (
                                            4.365
                                             
                                            k
                                            g
                                             
                                            i
                                            s
                                            o
                                            m
                                            a
                                            l
                                            t
                                             
                                            G
                                            S
                                            +
                                            2.215
                                             
                                            k
                                            g
                                             
                                            i
                                            s
                                            o
                                            m
                                            a
                                            l
                                            t
                                             
                                            S
                                            T
                                            )
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                            (
                                                            4.365
                                                             
                                                            k
                                                            g
                                                             
                                                            i
                                                            s
                                                            o
                                                            m
                                                            a
                                                            l
                                                            t
                                                             
                                                            G
                                                            S
                                                            +
                                                            2.9
                                                             
                                                            k
                                                            g
                                                             
                                                            w
                                                            a
                                                            t
                                                            e
                                                            r
                                                            +
                                                            2.215
                                                             
                                                            k
                                                            g
                                                             
                                                            i
                                                            s
                                                            o
                                                            m
                                                            a
                                                            l
                                                            t
                                                             
                                                            S
                                                            T
                                                            )
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            =69 wt. % solids (Example 1-[0101]), falling within the claimed range.
Regarding claim 23, Rapp et al. teach that the coating layer is formed on the core from 10 to 50 times, preferably 20 to 40 times [0014].  These ranges encompass and overlap the claimed ranges, thereby rendering the claimed ranges obvious.  Further, given that both the prior art and the instant invention are providing coated chewing gum cores, the claimed range is not considered to represent an unobvious contribution over the prior art.
Regarding claim 24, Rapp et al. teach the coating solution comprises a hydrocolloid that is gum arabic [0024].
Regarding claims 26 and 27, Rapp et al. teach the powder (i.e., dry charge) used in their coating process has a particle size distribution of preferably 90% less than 100 µm [0034].  This range overlaps the claimed ranges, thereby rendering the claimed ranges obvious.  Further, given that both the prior art and the instant invention are providing coated chewing gum cores, the claimed range is not considered to represent an unobvious contribution over the prior art.
Regarding claim 28, given that Rapp et al. teach a coating method to meet claim 21 as set forth above, the coating method of Rapp et al. is considered to be a “hybrid” coating method that provides a coating that is less dense than a coating prepared by a hard panned coating method using the same ingredients as the hybrid coating method.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Claims 21-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri et al. (US 4,238,510).
Regarding claims 21 and 25, Cherukuri et al. teaches a method of coating a core comprising providing a core and forming a coating layer on the core, where the forming of the coating layer comprises a step of applying a solution of polyols to the surface of the core, a powdered polyol (i.e., dry charge) is applied to the coated core, and then the core is dried to form the coating layer.  The sequence of applying the solution, powder layer and drying is repeated preferably 8 or 9 times (col. 7 lines 31-45).
The first coating syrup comprises a polyol and a binder that is a hydrocolloid including gum arabic (col. 2 lines 10-14, 65-68).  Cherukuri et al. teach that xylitol is suitable for use in the first coating syrup (col. 2 lines 32-35), and teaches that the sweetener in the dusting mix (i.e., dry charge) is preferably the same as in the first coating syrup (col. 3 lines 10-15).  Therefore, it would have been obvious to have utilized xylitol as the polyol in both the first syrup and the dry charge where Cherukuri et al. teach xylitol as suitable for coating the chewing gum cores.
Regarding “conditioning the coated core,” Cherukuri et al. teach that the coated core is conditioned (col. 7 lines 40-64).  
Cherukuri et al. does not specifically teach the coating “imparts a crispy texture, having firmness and brittleness unlike a soft panned coating, and which is broken up with less mastication force than a hard-panned coating.”  However, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Given that Cherukuri et al. teach forming a coating layer on a chewing gum core comprising applying a coating solution followed by a dry charge, where the coating solution and dry charge comprise ingredients as claimed and are repeated as claimed, the coating of Cherukuri is considered to meet the claimed coating properties in the absence of convincing arguments or evidence to the contrary.
Regarding claim 22, Cherukuri et al. that the coating solution preferably comprises about 25 wt. % to about 65 wt. % water (col. 2 lines 25-27).  This, in turn, means that the coating solution comprises 35 wt. % to 75 wt. % solids, overlapping and thereby rendering obvious the claimed range.  Further, since both Cherukuri et al. and the instant invention are applying the coating solution in the first step in coating a chewing gum core, the claimed solids content is not considered to represent an unobvious contribution over the prior art.
Regarding claim 23, Cherukuri et al. teach that the chewing gum core may be coating with 8 or 9 applications to reaching an average piece weight of 1.5 g (col. 7 lines 41-45), and also note that the steps of applying the first coating syrup and dusting mix will be repeated as many times as necessary to build up a desired coating weight and thickness (col. 2 lines 6-9).  Therefore, it would have been obvious to have repeated the coating layer formation for 15 to 30 times as claimed where a thicker coating layer was desired.  This would have required no more than routine experimentation, as Cherukuri et al. teach that the coating may be repeated until the desired thickness is achieved.
Regarding claim 24, Cherukuri et al. teach the hydrocolloid can be gum arabic in the coating solution (col. 2 lines 65-68).
Regarding claim 28, given that Cherukuri et al. teach a coating method to meet claim 21 as set forth above, the coating method of Cherukuri et al. is considered to be “hybrid” coating method that provides a coating that is less dense than a coating prepared by a hard panned coating method using the same ingredients as the hybrid coating method.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.


Response to Amendment

The declaration under 37 CFR 1.132 filed November 28, 2022, is insufficient to overcome the rejection of claims 21-28 based upon Rapp et al. or Cherukuri et al. as set forth in the last Office action because:  the declaration fails to provide convincing arguments or evidence of unexpected results arising from the claimed invention.
Declarant first addresses the Rapp reference, stating that the process of Rapp would provide a “hard and crunchy” coating, unlike the coating provided by the claimed process which “imparts a crispy texture” and is “broken up with less mastication force than a hard panned coating.” Declarant attributes this hardness of Rapp to the additional coating phases of the solution only, with no dry powder (¶ 6).
  Where Declarant provides no actual comparisons of the products produced by the process of Rapp (which renders obvious the claimed process as set forth above) with the products produced by the claimed process, Declarants statements are not convincing to overcome the rejection.  Further, the coating phases of Rapp that include solution only “can be used” (i.e., are not required) to smooth the surface (Rapp [0079]).  Therefore, even if the instant claims were limited to only the application of a coating solution and a dry charge (which they currently are not), the teachings of Rapp allow for the same coating steps to be performed, and Rapp does not require the additional application of syrup alone.

Declarant then addresses the Cherukuri reference, stating that the use of sorbitol in the coatings of Cherukuri would provide a hygroscopic coating.  Declarant states “there is no drying in between these steps.  Some drying is applied after the dry charging.” (¶ 10)
This argument is not persuasive.  As indicated in the rejection, at col. 7 lines 31-41, Cherukuri et al. teach applying a coating syrup to chewing gum centers, then applying the dusting mix.  Then the gum pieces are “dried by contact with gently flowing air for 2 minutes.”  Cherukuri et al. goes on to state that the “above coating steps are then repeated.”  These teachings meet the claimed steps of “applying a coating solution to a surface of a core”, “applying a dry charge to the coating solution layer to form a  partially dried coating solution layer”, and “air drying the partially dried coating solution layer.”
Declarant further asserts that Cherukuri et al. teach that their chewing gum is “preferably free of xylitol.” (¶ 11).
While the chewing gum of Cherukuri et al. may be “preferably free of xylitol,” Cherukuri et al. do teach xylitol as suitable for use in the first coating syrup (col. 2 lines 32-35), teach that the dusting mix contain preferably the same sweetener as in the first coating syrup (col. 3 lines 10-13), and teach xylitol as suitable for inclusion in the chewing gum (col. 5 lines 13-19).  Therefore, while xylitol may not be the preferred polyol of Cherukuri et al., xylitol is clearly suggested as suitable in the chewing gum coating process of Cherukuri et al.  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)  MPEP § 2123 (II).
Declarant states that the process of the instant application provides a “friable coating having a crispy bite and not a hard crunchy bite.”  Declarant goes on to address the comparisons provided in the instant specification (¶¶ 12-14).
Given the continued lack of quantification as to what constitutes a “crispy bite” vs. a “hard crunchy bite,” as well as the lack of comparison to the closest prior art (e.g., Rapp et al.), claims 21-28 continue to be rejected over the prior art as set forth above.  Where Declarant refers to the showings in the instant specification, providing comparisons of the inventive product with commercial products, these comparisons are not convincing where the comparisons are not with the closest prior art, and provide no specific details as to the coating processes employed in the comparative products.
Declarant states that the xylitol or erythritol in the inventive coating would have an enhanced cooling effect compared with the sorbitol of Cherukuri et al. or the isomalt of Rapp et al. (¶ 15).
This argument is not persuasive given that Cherukuri et al. suggest xylitol in their chewing gum and coating compositions as described above, and Rapp et al. also suggest xylitol in their coating compositions (Rapp et al. [0030]).

Response to Arguments

Applicant's arguments filed November 28, 2022, have been fully considered, but they are not persuasive.
Applicant again argues that Rapp et al. teaches a hard coating, not a friable coating (Remarks, p. 9).
This argument is not persuasive.  Rapp et al. teach a method of coating that matches the claimed method of providing a core, applying a coating solution to the surface of the core, applying a dry charge to the coating solution, and repeating this forming a number of times.  While Rapp et al. describes their coating as a “hard” coating, Applicant has not compared their invention with that of the closest prior art to convincingly show that the claimed process provides a coating that is distinct from the coating provided by the method of the prior art.
The 1.132 Declaration filed November 28, 2022, is not convincing to overcome the rejections over Rapp et al. for the reasons set forth above in the Response to Amendment section.

Applicant argues that Cherukuri et al. fails to teach or suggest a process that provides a friable coating as claimed (Remarks, pp. 9-10).
This argument is not persuasive.  As set forth in the rejection above, and in the Response to Amendment section, the method of Cherukuri matches the claimed method of providing a core, applying a coating solution to the surface of the core, applying a dry charge to the coating solution, drying the coated core, and repeating this forming a number of times.  Applicant has not compared their invention with that of the closest prior art to convincingly show that the claimed process provides a coating that is distinct from the coating provided by the method of the prior art.
Applicant argues that the friable coating prepared by the claimed process has an enhanced cooling effect.  Applicant points to the 1.132 Declaration and Examples in the instant specification (Remarks, p. 10).
As indicated in the Response to Amendment section above, where both Rapp et al. and Cherukuri et al. suggest xylitol for inclusion in their coating compositions, the alleged “enhanced” cooling effect is not considered to represent an unobvious contribution over the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791